 



Exhibit 10.1
Fisher Communications, Inc. Management Short Term Incentive Plan FINAL-2008
Purpose
The purpose of the Management Short Term Incentive Plan (the Plan) is to reward
performance by focusing Fisher Communications key management employees on
setting high standards and achieving performance goals.
Administration of the Plan
The Compensation Committee of the Board of Directors of Fisher Communications
(the Committee) will approve final disposition of all matters pertaining to the
administration of the Plan. The Committee’s decisions affecting the construction
of the Plan will be final and binding on all parties.
The President and Chief Executive Officer (CEO) of Fisher Communications, on
behalf of the Committee, has the responsibility to administer the Plan. The CEO
will review goals for all plan participants. The Committee will review and
approve Company financial goals, individual goals and final performance results
and payouts.
Responsibilities for actions taken under the Plan and associated time frames
are:

                              Finance and     Responsibilities   CEO  
Participant   Administration   Committee
Goal setting for upcoming year (Company financial and individual)
  December-January   December-January   October-December    
 
               
Goal approval for upcoming year
              March
 
               
Evaluation of performance results at the end of the Plan period
  January-February       January-February    
 
               
Calculation of payouts
  March       March    
 
               
Approval of payouts for previous year
              March meeting
 
               
Communication of payouts
  March            
 
               
Payouts to participants
      March        

     
Page 1 of 4
  March 2008

 



--------------------------------------------------------------------------------



 



Fisher Communications, Inc. Management Short Term Incentive Plan FINAL-2008
Plan Period
The plan period is defined as January 1 through December 31.
Plan Participants
Participants in the Plan will be corporate officers and other key management
employees approved by the Committee that are responsible for directing and
performing functions that have significant impact on Fisher Communications’
performance. At the current time they are:

         
 
  n   President/CEO
 
  n   Sr. VP/CFO/Corporate Secretary
 
  n   Sr. VP (2)
 
  n   VP/Finance
 
  n   VP/Engineering
 
  n   VP/Human Resources
 
  n   VP/Special Projects
 
  n   VP/Market Development

Newly hired employees who are added as participants to the Plan during the year
may receive prorated incentive awards as recommended by the CEO and approved by
the Committee.
Plan Performance Measures and Weights

    Performance measures are established before the start of the Plan period.

Performance measures for all of the above employees will consist entirely of
Company Financial Performance based on Net Income (which may be adjusted for
certain circumstances by the Compensation Committee). Please refer to Matrix A.
Award Schedule
At the beginning of the Plan year, a performance/payout schedule will be
developed that specifies threshold, target, and maximum Company financial
performance levels and the corresponding percentage of the target award that
would be earned for each performance level.

     
Page 2 of 4
  March 2008

 



--------------------------------------------------------------------------------



 



Fisher Communications, Inc. Management Short Term Incentive Plan FINAL-2008
Target Incentive Awards
Target incentive awards are expressed as a percentage of base salary and vary by
position level and accountabilities.
Payment of Awards
A participant’s payout is calculated as follows:

     
n
  Confirm target opportunity as % of base salary
n
  Assess level of Company financial performance versus target performance
n
  Determine payout as a percent of target for Company financial results

Termination
Retirement or Disability — In the event of termination of employment through
retirement or as a result of total disability as defined in Fisher Broadcasting
benefit plans, the award will be prorated for the number of months of the year
completed prior to termination. The award is contingent upon actual performance
against goals during the months served. The award will be paid out at the normal
payout date or earlier, at the discretion of the Committee.
Death — If the participant dies, any unpaid awards will be paid to his or her
estate in one lump sum. The amount of the award will be prorated for the number
of months of the year completed prior to the participant’s death. The award is
contingent upon actual performance against goals during the months served. The
award will be paid out at the normal payout date or earlier, at the discretion
of the Committee.
Termination for Reasons Other Than Retirement, Disability or Death — In the
event of termination of employment for any other reason, the participant will
not be entitled to any incentive compensation for the Plan period subsequent to
termination, unless otherwise approved by the Committee.
Amendment or Termination of the Plan — The Committee may terminate, amend or
modify this Plan at any time.
Other Considerations
Right of Assignment — No right or interest in the Plan is assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including levy, garnishment, attachment, pledge, or bankruptcy.
Right of Employment — Participation under this Plan does not guarantee any right
to continued employment; management reserves the right to dismiss participants.
Participation in any one Plan period does not guarantee the participant the
right to participation in any subsequent Plan period.

     
Page 3 of 4
  March 2008

 



--------------------------------------------------------------------------------



 



Fisher Communications, Inc. Management Short Term Incentive Plan FINAL-2008
     Withholding for Taxes — Fisher Broadcasting has the right to deduct from
all awards under this Plan any taxes required by law to be withheld with respect
to such payments.
Matrix A

      Corporate Performance     (Net Income)     as % of target   Payout as %
target 110%   200% 109%   180% 108%   160% 107%   150% 106%   140% 105%   130%
104%   120% 103%   115% 102%   110% 101%   105% 100%   100% 99%   93% 98%   75%
97%   67% 96%   57% <96%   0%

     
Page 4 of 4
  March 2008

 